internal_revenue_service number release date index number ---------------------------------------------------- --------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eoeg eo plr-107708-15 date date association ---------------------------------------------------- trust state year year year ------------------------------------------------------- ---------- ------- ------- ------- dear ---------------------------------------------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of association requesting a ruling that the association’s income is excludable from gross_income under internal_revenue_code irc sec_115 and association is not required to file annual information returns on form_990 association represents the facts as follows association is a state nonprofit corporation in year association received a determination from the internal_revenue_service irs that it was described in sec_501 and was exempt from tax under sec_501 in year the internal_revenue_service issued association a letter_ruling concluding that its income was excludable from gross_income under sec_115 and was not required to file form_990 association’s bylaws provide that regular membership in the association is limited to special districts special districts are political subdivisions of the state devoted to providing specific services to the citizens of state such as irrigation port fire and sanitary services the bylaws further provide that associate membership is open to any intergovernmental agency department council or like entity created under state statute or statewide or regional associations of local_government or any other public entities which qualify as political subdivisions or municipal quasi-municipal or public corporations under state statute plr-107708-15 the association is governed by a board_of directors which consists of one representative from each class of member fire sanitary water irrigation port park and recreation five at-large representatives at least three shall be from regular members other than the previous six classes and the immediate past president association engages in the following activities for the benefit of its members develop and disseminate information as appropriate and to act as a clearinghouse for general and specific information to improve efficiency in the provision of all types of public service cooperate with state congressional delegation in items of common interest in matters of national legislation provide information and assistance in matters of mutual concern including insurance risk financing and risk management grant assistance grant management and negotiations with grantor agencies budgets and audit assistance group purchasing government sales assistance and public contracting group benefit and human resources programs financial services and other similar association programs promote understanding with other units of local_government and the public in fulfilling the special districts role as a responsible unit of government and foster the development of and cooperate with organizations serving classes of special districts in addition association plans to form a single member llc to perform the following services for its members for a fee providing assistance to its members with financial matters which include the following untangling accounting fiascos advising on accounting software programs providing advice on procedures for detecting and protecting against fraud providing assistance in submitting ballot measures providing advice on budgeting for capital expenditures advising members on the issuance of municipal_bonds in year association established trust for the purpose of providing self-insured insurance pools and group purchase of medical and disability insurance to association’s members the self-insurance program has provided property tort and workers compensation self-insurance pools for governmental entities that are members of the association the group purchase program allows association’s members to obtain medical dental and disability insurance through a group association plan association acts as the sponsoring member of the trust which includes providing its executive director to serve as the trust administrator and act as the chief operating officer of the trust association receives an annual distribution from the trust for its role as the sponsoring member in addition trust will engage the association to assist the trust and its insurance pools with administrative and management services pursuant to the services agreement association has entered into a shared services agreement with other self-insurance pools in state to provide risk management and risk financing services under the plr-107708-15 agreement the organizations and their self-insurance pools have agreed to participate with association in the cooperative sharing of resources to avoid unnecessary duplication of efforts and to maximize the operating efficiency and effectiveness in service delivery in addition association will provide administrative services for a fee to other organizations that have received an sec_115 ruling association has represented that all of its income is from the following sources political subdivisions of state an organization that is an integral part of political subdivisions of state or an entity whose entire income is excludable from gross_income under sec_115 association’s articles provide that no part of its earnings or other assets shall inure to the benefit of any director or individual upon dissolution of the association the balance of all money received by the association from its operations after payment in full of all debts and obligations shall be distributed to all special districts which were members of the association within the months preceding the date of dissolution law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excluded from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit plr-107708-15 association engages in various activities to assist local governmental units of state in providing services to the citizens of state association performs various services for its members that would otherwise be performed by its members association provides services that reduce the operating costs for its members engaging in these activities constitutes the performance of an essential government function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 the association’s income accrues to its members who are special districts or a public body in state no private interests will participate in or benefit from the operation of the association other than as providers of goods or services to its members in no event including dissolution will association’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or another entity the income of which is excluded from its gross_income by application of sec_115 based solely on the facts and representations submitted by association we conclude that because the income of association derives from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof association’s income is excludable from gross_income under sec_115 sec_6033 generally provides that every organization exempt from tax under sec_501 shall file an annual return stating its gross_income receipts and disbursements and such other information as the regulations require sec_6033 provides that the secretary may relieve any organization from filing such return when he determines that such filing is not necessary to the efficient administration of the internal revenue laws sec_1_6033-2 provides that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 shall file its annual return on form_990 revproc_95_48 1995_2_cb_418 exempts an organization that is an affiliate of a governmental_unit from the requirement of filing form_990 return of organization exempt from income_tax section dollar_figure of revproc_95_48 provides that an organization is treated as an affiliate of a governmental_unit if it is described in sec_501 and it meets the requirements of either sec_4 a or b sec_4 a i of revproc_95_48 states that an organization is treated as an affiliate of a governmental_unit if it has a ruling or determination from the service that its income derived from activities constituting the basis for its exemption under sec_501 is excluded from gross_income under sec_115 plr-107708-15 association is an affiliate of a governmental_unit within the meaning of sec_4 a i of revproc_95_48 based solely on the facts and representations submitted by association we conclude that because association is an affiliate of a governmental_unit within the meaning of sec_4 a i of revproc_95_48 association is not required to file form_990 except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the irc specifically no opinion is expressed concerning whether the activities as described above will adversely affect association’s tax exempt status under sec_501 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s casey lothamer branch chief exempt_organizations branch tax exempt government entities
